As filed with the Securities and Exchange Commission on July 26, 2011Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VUANCE LTD. (Exact name of Registrant as specified in its charter) Israel (State or other jurisdiction of incorporation or organization) Sagid House "Hasharon Industrial Park" P.O. Box 5039 Qadima 60920, ISRAEL (Address of Registrant’s Principal Executive Offices)(Zip Code) Not Applicable (I.R.S. Employer Identification No.) VUANCE LTD. 2 (Full title of the plan) Purerfid Inc. 9817 S. 13th Street Oak Creek, WI 53154 Main # (414) 301-9435 Fax (414) 304-5604 (Name, address and telephone number of agent for service) Copy to: Adrian Daniels Yigal Arnon & Co. 1 Azrieli Center Tel Aviv, Israel Tel: (+972) 3 608 7726 Fax: (+972) 3 608-7714 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerþ Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price (2) Amount of registration fee Ordinary Shares, par value NIS .0588235 each US $0.13 US $19,500 US $2.26395 Ordinary Shares, par value NIS .0588235 each US $0.02 US $7,000 US $0.8127 Ordinary Shares, par valueNIS .0588235 each US $0.20 US $100,000 US $11.61 Ordinary Shares, par value NIS .0588235 each US $0.12 US $360,000 US $41.796 Total US $0.47 US $486,500 US $56.48265 The number of ordinary shares, par value NIS .0588235 per share (“Ordinary Shares”), stated above consists of the additional number of shares which may be sold upon the exercise of options or issuances of awards which may hereafter be granted under the 2003 Share Option Plan ("2003 Plan"). In accordance with Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”) this registration statement also covers, in addition to the number of shares stated above, such indeterminate number of shares as may become subject to options or otherwise issuable after the operation of certain anti-dilution and other provisions under the Plans as a result of the adjustment in accordance with any such anti-dilution and other provisions therein. This calculation is made solely for the purpose of determining the registration fee pursuant to the provisions of Rule 457(c) and (h) under the Securities Act as follows: (i) in the case of Ordinary Shares which may be purchased upon exercise of outstanding options, the fee is calculated on the basis of the price at which the options may be exercised; and (ii) in the case of Ordinary Shares for which options and awards have not yet been granted and the option price of which is therefore unknown, the fee is calculated on the basis of the average of the high and low sale prices per share of the Ordinary Shares on the OTC PinkMarket as of a date (July 21, 2011) within five days prior to filing this Registration Statement. EXPLANATORY NOTE This Registration Statement is filed by Vuance Ltd. (the “Registrant” or “we”) in accordance with the provisions of General Instruction E to Form S-8 for the purpose of registering an additional 4,000,000Ordinary Shares, par value NIS .0588235 per share, of the Registrant, which are reserved for issuance under the Vuance Ltd. 2003 Share Option Plan ("2003 Plan"), such that following such registration a total of 5,350,730 Ordinary Shares shall be reserved for offer and sale under the 2003 Plan. The contents of the registrant’s Registration Statement on Form S-8, File No. 333-121231, filed with the Securities and Exchange Commission on December 14, 2004, is hereby incorporated by reference into this Registration Statement with the exception of Exhibits 5.1, 23.1, 23.2, and 24.1, which are provided herewith. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Certain Information by Reference The following documents filed by the Registrant are incorporated by reference in this registration statement: (1) Registrant’s Annual Report on Form 20-F for the year ended December 31, 2010 (the “Annual Report”) filed on June 13, 2011 including any amendment or report subsequently filed by the Registrant for the purpose of updating the information contained therein. (2) The description of the Ordinary Shares contained in the Registrant’s Registration Statement on Form 20-F filed June 13, 2011 under the Exchange Act, including any amendment or report filed for the purpose of updating such description. (3) All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), since June 13, 2011. Also, we may incorporate by reference our future reports on Form 6-K by stating in those Forms that they are being incorporated by reference into this prospectus. In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document that also is incorporated or deemed to be incorporated by reference herein modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 8. Exhibits Opinion of Yigal Arnon & Co. Consent of Yigal Arnon & Co (included in Exhibit 5.1) Consent of Fahn Kanne & Co., independent public accountants Power of Attorney (see Page 5 of this registration statement) SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Qadima, Israel, on the 26thday of July, 2011. VUANCE LTD. /s/ Tsviya Trablesi Ms. Tsviya Trablesi, Chairman of the Board /s/ Arie Trablesi Mr. Arie Trabelsi Chief Executive Officer POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints Arie Trabelsi and Mickey Ben Harush, and each of them with power of substitution, as his attorney-in-fact, in all capacities, to sign any amendments to this Registration Statement (including post-effective amendments) and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorney-in-facts or their substitutes may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Arie Trablesi Arie Trablesi Chief Executive Officer July 26, 2011 /s/ Tsviya Trabelsi Tsviya Trabelsi Director and Chairman of the Board of Directors July 26, 2011 /s/ Menachem Mirski Menachem Mirski Director July 26, 2011 /s/Shimon Cohen Shimon Cohen Director July 26, 2011 /s/ David Mimon David Mimon Director July 26, 2011 /s/ Mickey Ben Harush Mickey Ben Harush Chief Financial Officer July 26, 2011 SIGNATURE OF AUTHORIZED REPRESENTATIVE IN THE UNITED STATES Pursuant to the Securities Act of 1933, the undersigned, the duly authorized representative in the United States of Vuance Ltd., has signed this Registration Statement on Form S-8 on July 26, 2011. By: /s/Brenda Gebhardt Name: Brenda Gebhardt Title: President and Chief Operations officer of Purerfid Inc. EXHIBIT INDEX Opinion of Yigal Arnon & Co. Consent of Yigal Arnon & Co (included in Exhibit 5.1) Consent of Fahn Kanne & Co., independent public accountants Power of Attorney (see Page 5 of this registration statement)
